                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WALTER EVERETT MOORE, III,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-77

        v.

 WARDEN MARTY ALLEN, et al.,

                Defendants.


     ORDER and MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff brought this 42 U.S.C. § 1983 action while incarcerated at Georgia State Prison

in Reidsville, Georgia, to challenge certain conditions of his confinement. Doc. 1. Plaintiff also

submitted a motion to proceed in forma pauperis, which this Court granted. Docs. 2, 4.

Additionally, Plaintiff filed a Motion for Release of Information. Doc. 12. For the reasons set

forth below, I RECOMMEND the Court DISMISS Plaintiff’s claims for monetary damages

against Defendants in their official capacities and deliberate indifference to serious medical

needs against Defendant Allen. However, after the requisite frivolity review, the Court FINDS

Plaintiff sets forth non-frivolous deliberate indifference claims against Defendants Dugger,

Heard, and Patton. Thus, the Court DIRECTS the United States Marshal to serve Defendants

Dugger, Heard, and Patton with a copy of Plaintiff’s Complaint, doc. 1, and this Order without

prepayment of cost. Finally, the Court DENIES Plaintiff’s Motion for Release of Information,

doc. 12, as premature.
                                          BACKGROUND 1

        Plaintiff filed this action on July 16, 2018. Doc. 1. Plaintiff alleges Defendants Marty

Allen, Sergeant Dugger, Officer Heard, and Officer Patton were deliberately indifferent to his

medical needs, violating the Eighth Amendment. Id. at 1. On April 4, 2018, around 8:30 a.m.,

Plaintiff heard Sgt. Dugger and Officer Heard approach his dormitory, and he told them he was

feeling suicidal. Id. at 5. The two guards told Plaintiff they would call someone to come talk to

him, but no one came. Id. At approximately 3:50 p.m., Plaintiff made a cut on his right upper

arm. Id. When Officer Patton arrived to perform an inmate count, Plaintiff told her he had cut

himself. Id. Officer Patton responded that she did not care and left. Id. Some time later the

same day, Officer Heard passed by Plaintiff’s dorm for the inmate count, and Plaintiff told her he

had cut himself. Id. Officer Heard told Plaintiff to tell the next shift. Id. During the next shift,

an officer, who is unknown to Plaintiff, arrived in Plaintiff’s dormitory, and he told her he had

cut himself, to which she responded “okay” and walked away. Id. At 10:30 a.m. the next day,

18.5 hours after cutting himself, Sergeant Woods brought Plaintiff to the medical ward for

treatment. Id. While Plaintiff was in a holding cell in the medical ward, Warden Allen

approached him and told him, “I heard my officers let you bleed out until today, I bet you won’t

be cutting again.” Id. at 6. Plaintiff never received mental health treatment related to the

incident. Id.

        Plaintiff sues each Defendant in his or her official and individual capacity. Id. at 7. As

relief, Plaintiff requests $3,600,000 in compensatory damages from each Defendant, $3,600,000

in punitive damages from each Defendant, along with costs, and an injunction requiring the



1
        During frivolity review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be
accepted as true.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).



                                                   2
warden to “make a policy ordering all COs, Sgt., and Lts., to call for help as soon as they see that

someone has cut or is hanging.” Id.

                                   STANDARD OF REVIEW

       Plaintiff is bringing this action in forma pauperis. Under 28 U.S.C. § 1915(a)(1), the

Court may authorize the filing of a civil lawsuit without the prepayment of fees if the plaintiff

submits an affidavit that includes a statement of all of his assets, shows an inability to pay the

filing fee, and also includes a statement of the nature of the action which shows that he is entitled

to redress. Even if the plaintiff proves indigence, the Court must dismiss the action if it is

frivolous, malicious, or if it fails to state a claim upon which relief may be granted. 28 U.S.C.

§§ 1915(e)(2)(B)(i)–(ii). Additionally, pursuant to 28 U.S.C. § 1915A, the Court must review a

complaint in which a prisoner seeks redress from a governmental entity. Upon such screening,

the Court must dismiss a complaint, or any portion thereof, that is frivolous, malicious, fails to

state a claim upon which relief may be granted, or which seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A(b).

       The Court looks to the instructions for pleadings contained in the Federal Rules of Civil

Procedure when reviewing a complaint on an application to proceed in forma pauperis. See Fed.

R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other things] . . . a

short and plain statement of the claim showing that the pleader is entitled to relief.”); Fed. R.

Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each limited to a single set

of circumstances). Further, a claim is frivolous under § 1915(e)(2)(B)(i) “if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)).




                                                  3
       Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Thompson v. Rundle, 393 F. App’x 675, 678 (11th Cir. 2010). Under that standard, this Court

must determine whether the complaint contains “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must assert “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not” suffice. Twombly, 550 U.S. at 555. Section 1915 also “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual

power to pierce the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.” Bilal, 251 F.3d at 1349 (quoting Neitzke v. Williams,

490 U.S. 319, 327 (1989)).

       In its analysis, the Court will abide by the long-standing principle that the pleadings of

unrepresented parties are held to a less stringent standard than those drafted by attorneys and,

therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (“Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys . . . .” (quoting Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003))). However, Plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993) (“We have never suggested

that procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes by

those who proceed without counsel.”).




                                                  4
                                          DISCUSSION

I.     Claims Against Defendants in Their Official Capacities

       Plaintiff sues all Defendants in both their individual and official capacities. Doc. 1 at 1,

7. However, Plaintiff cannot sustain a § 1983 claim for monetary damages against Defendants in

their official capacities. States are immune from private suits pursuant to the Eleventh

Amendment and traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–

13 (1999). Because a lawsuit against a state officer in his official capacity is “no different from a

suit against the [s]tate itself,” such a defendant is immune from suit under Section 1983. Id. at

71. Here, the State of Georgia would be the real party in interest in a suit against Defendants in

their official capacities as employees and officers of the Georgia Department of Corrections.

Accordingly, the Eleventh Amendment immunizes these actors from suit for monetary damages

in their official capacities. See Free v. Granger, 887 F.2d 1552, 1557 (11th Cir. 1989). Absent a

waiver of that immunity, Plaintiff cannot sustain any constitutional claims for monetary damages

against Defendants in their official capacities. Section 1983 does not abrogate the well-

established immunities of a state from suit without its consent. Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 67 (1989). Therefore, the Court should DISMISS Plaintiff’s § 1983 claims

for monetary relief against Defendants in their official capacities.

II.    Deliberate Indifference to Serious Medical Needs

       The cruel and unusual punishment standard of the Eighth Amendment requires prison

officials to “ensure that inmates receive adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). Moreover, the right to receive medical care

“encompasses a right to psychiatric and mental health care, and a right to be protected from self-

inflicted injuries, including suicide.” Cook ex rel. Estate of Tessier v. Sheriff of Monroe County,




                                                  5
402 F.3d 1092, 1115 (11th Cir. 2005) (citing to Belcher v. City of Foley, 30 F.3d 1390, 1396

(11th Cir. 1994)); see also Cagle v. Sutherland, 334 F.3d 980, 985 (11th Cir. 2003). In the

medical care context, the standard for cruel and unusual punishment is whether a prison official

exhibits a deliberate indifference to the serious medical needs of an inmate. Id. at 828. To prove

a deliberate indifference to serious medical needs claim, a prisoner must: (1) “satisfy the

objective component by showing that [he] had a serious medical need”; (2) “satisfy the

subjective component by showing that the prison official acted with deliberate indifference to

[his] serious medical need”; and (3) “show that the injury was caused by the defendant’s

wrongful conduct.” Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007). For the

following reasons, I find Plaintiff states a cognizable claim for deliberate indifference to serious

medical needs against Defendants Dugger, Heard, and Patton in their individual capacities.

       A.      Whether Plaintiff had Serious Medical Needs

       A medical need is serious if it “has been diagnosed by a physician as mandating

treatment or [is] one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Id. Plaintiff told Defendants Dugger and Heard he felt

suicidal; then, several hours later, Plaintiff told several guards, including Defendants Heard and

Patton, he had cut himself. Doc. 1 at 5. Based solely on Plaintiff’s allegations, Plaintiff’s

suicidal ideation and Plaintiff’s arm wound could both constitute medical needs so obvious that

even a lay person would recognize the necessity for medical attention. See Jacoby v. Baldwin

County, 596 F. App’x 757, 763 (11th Cir. 2014) (finding inmate’s mental health problems,

including suicidal ideation, mania, depression, and self-harming constituted a serious medical

need); see also Aldridge v. Montgomery, 753, F.2d 970, 972 (11th Cir. 1985) (concluding that




                                                  6
one-and-a-half-inch cut over detainee’s eye bleeding for two and a half hours was a serious

medical need).

       B.        Whether Defendants Acted with Deliberate Indifference

       Under the second, subjective element of a deliberate indifference claim, the Eleventh

Circuit Court of Appeals has consistently required that “a defendant know of and disregard an

excessive risk to an inmate’s health and safety.” Haney v. City of Cumming, 69 F.3d 1098, 1102

(11th Cir. 1995). Thus, this component requires an inmate to prove: “(1) subjective knowledge

of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

negligence.” Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir. 2016). “Conduct that is more

than mere negligence includes: (1) grossly inadequate care; (2) a decision to take an easier but

less efficacious course of treatment; and (3) medical care that is so cursory as to amount to no

treatment at all.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011). Under these

elements, a court analyzing whether a defendant acted with deliberate indifference must typically

assess a defendant’s knowledge of the seriousness of the plaintiff’s medical condition and her

action, or inaction, in the face of such knowledge. See, e.g., Lancaster v. Monroe County, 116

F.3d 1419, 1426 (11th Cir. 1997), overruled on other grounds, LeFrere v. Quezada, 588 F.3d

1317, 1318 (11th Cir. 2009).

                 1.    Defendant Dugger

       Plaintiff alleges Defendant Dugger exhibited deliberate indifference to Plaintiff’s serious

medical need because Defendant Dugger heard Plaintiff say he felt suicidal. Whether a

defendant is deliberately indifferent to threat of suicide depends on the likelihood self-inflicted

harm will occur, and may involve a fact specific inquiry. See, e.g., Fowler v. Chattooga County,

307 F. App’x 363, 364–65 (11th Cir. 2009) (finding that two-month old incident—where jail




                                                  7
officials observed inmate with a sheet and concluded he was a threat to hang himself—was

temporally remote to establish strong likelihood of suicide).

        At this point, the Court cannot say, as a matter of law, that Plaintiff has failed to allege

Defendant Dugger was deliberately indifferent to Plaintiff’s serious medical need. Plaintiff’s

allegations against Defendant Dugger are limited, providing no indication of any history of

suicide attempts or other indicia that would have increased (or decreased) the likelihood that

Plaintiff would act on his threats of self-harm. Nonetheless, Plaintiff alleges facts suggesting

Defendant Dugger had subjective awareness of Plaintiff’s suicide risk and recklessly disregarded

the risk of his self-inflicted injury. These facts are sufficient to support Plaintiff’s claim against

Defendant Dugger—at least for the purposes of frivolity review—and, therefore, Plaintiff’s

deliberate indifference claim against Defendant Dugger will not be dismissed at this time.

                2.      Defendant Heard

        Plaintiff sufficiently alleges Defendant Heard was deliberately indifferent to his serious

medical needs. First, Defendant Heard was present when Plaintiff communicated his suicidal

ideation to Defendant Dugger, and, for the same reasons set out above, shall proceed. Second,

more than seven hours after Plaintiff told Defendant Heard he felt suicidal, Defendant Heard was

informed by Plaintiff that he had cut himself. Defendants Heard and Dugger initially told

Plaintiff they would send someone to come talk to him; however, when confronted with

Plaintiff’s self-inflicted injury hours later, Defendant Heard told Plaintiff to tell the next shift.

        According to Plaintiff, more than 24 hours passed between Plaintiff’s expression of

suicidal thoughts, Plaintiff’s self-inflicted injury, and Plaintiff’s treatment, during which time

Defendant Heard was aware of Plaintiff’s medical needs and provided “no treatment at all.”

Bingham, 654 F.3d at 1176. For the above reasons, I find Plaintiff has sufficiently alleged




                                                   8
Defendant Heard acted with deliberate indifference to both Plaintiff’s suicidal ideation and

Plaintiff’s arm wound.

               3.      Defendant Patton

       For the reasons discussed above, I find Plaintiff’s claims of deliberate indifference

against Defendant Patton to be cognizable. Although Defendant Patton was unaware of

Plaintiff’s suicidal ideation, Patton learned of Plaintiff’s self-inflicted injuries during an inmate

count when Plaintiff told her he had cut himself. Nonetheless, Defendant Patton told Plaintiff

she did not care and left. Plaintiff received medical care approximately 18 hours later.

Therefore, Plaintiff sufficiently alleges Defendant Patton “intentionally denie[d] or delay[ed]

access to medical care.” Estelle, 429 U.S. at 104–05.

               4.      Unknown Officer

       Plaintiff also alleges the deliberate indifference of a third officer who responded “okay”

when Plaintiff informed her of his injury and walked away without providing any assistance. To

the extent Plaintiff intends to assert claims against this unknown officer, the Court ORDERS

Plaintiff to file a supplement to his Complaint identifying the unnamed officer who Plaintiff told

he had cut himself or provide enough descriptive information about that officer to make service

possible within 30 days of this Order. Plaintiff’s failure to do so will result in the dismissal of

any putative claims against this individual.

               5.      Defendant Allen

       Unlike the other Defendants, Plaintiff fails to allege Defendant Allen directly participated

in any deliberate indifference to Plaintiff’s serious medical needs. Plaintiff’s only allegations

against Defendant Allen concern Allen’s statements to Plaintiff once he was already receiving

medical care. Specifically, Plaintiff alleges that, while he was in a holding cell in the medical




                                                   9
ward, Defendant Allen approached him and told him, “I heard my officers let you bleed out until

today, I bet you won’t be cutting again.” Doc. 1 at 6. Defendant Allen’s statement—which is

assumed to be have occurred for the purposes of frivolity review—is, at most, an after-the-fact

approval for the other Defendants’ actions but does not demonstrate Defendant Allen was,

himself, deliberately indifference to Plaintiff’s serious medical needs. Indeed, Plaintiff must

show that Defendant Allen had subjective knowledge of a risk of serious harm and that his

disregard of that risk by conduct that is more than mere negligence. See Haney, 69 F.3d at 1102

(holding defendant must “know of and disregard an excessive risk to an inmate’s health or

safety.”). Defendant Allen’s comment to Plaintiff in the holding cell, without more, does not

support the elements of a deliberate indifference claim against Defendant Allen. Therefore, I

RECOMMEND Plaintiff’s claim against Defendant Allen be DISMISSED.

III.   Motion for Release of Information

       Plaintiff requests medical and mental health records pertaining to “all crisis admissions,

diagnosis, examinations, physiotherapist reports, anything that has to do with self-harm and

treatment thereof” to assist him in preparing a brief. Doc. 12. However, Plaintiff’s Motion is

premature because Defendants have not yet been notified of the lawsuit pending against them.

Plaintiff may, in the future, renew his Motion for Release of Information once Defendants have

had an opportunity to respond to the Complaint and discovery has commenced. The Court

DENIES as premature Plaintiff’s Motion.

                                         CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s claims

for monetary damages against Defendants in their official capacities and deliberate indifference

to serious medical needs against Defendant Allen. However, Plaintiff arguably states colorable




                                                10
claims for relief against Defendants Dugger, Patton, and Heard for deliberate indifference to

serious medical needs. The Court ORDERS that a copy of Plaintiff’s Complaint, doc. 1, and a

copy of this Order shall be served upon Defendants Sergeant Dugger, Officer Heard, and Officer

Patton of Georgia State Prison by the United States Marshal without prepayment of cost.

       Furthermore, the Court ORDERS any party seeking to object to this Report and

Recommendation to file specific written objections within 14 days of the date on which this

Report and Recommendation is entered. Any objections asserting that the Magistrate Judge

failed to address any contention raised in the Complaint must also be included. Failure to do so

will bar any later challenge or review of the factual findings or legal conclusions of the

Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy

of the objections must be served upon all other parties to the action. The filing of objections is

not a proper vehicle through which to make new allegations or present additional evidence.

Upon receipt of Objections meeting the specificity requirement set out above, a United States

District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. Finally, the Court DIRECTS the

Clerk of Court to serve a copy of this Report and Recommendation upon Plaintiff.




                                                 11
                               INSTRUCTIONS TO DEFENDANTS

          Because Plaintiff is proceeding in forma pauperis, the undersigned directs that service be

effected by the United States Marshal. Fed. R. Civ. P. 4(c)(3). In most cases, the marshal will

first mail a copy of the complaint to defendants by first-class mail and request that defendants

waive formal service of summons. Fed. R. Civ. P. 4(d); Local R. 4.7. Individual and corporate

defendants have a duty to avoid unnecessary costs of serving the summons, and any such

defendant who fails to comply with the request for waiver must bear the costs of personal service

unless good cause can be shown for the failure to return the waiver. Fed. R. Civ. P. 4(d)(2).

Generally, a defendant who timely returns the waiver is not required to answer the complaint

until 60 days after the date that the marshal sent the request for waiver. Fed. R. Civ. P. 4(d)(3).

          IT IS FURTHER ORDERED that Defendants are hereby granted leave of court to take

the deposition of Plaintiff upon oral examination. Fed. R. Civ. P. 30(a)(2). Defendants are

further advised that the Court’s standard 140-day discovery period will commence upon the

filing of the last answer. Local R. 26.1. Defendants shall ensure that all discovery, including

Plaintiff’s deposition and any other depositions in the case, is completed within that discovery

period.

          In the event that Defendants take the deposition of any other person, Defendants are

ordered to comply with the requirements of Federal Rule of Civil Procedure 30. As Plaintiff will

likely not be in attendance for such a deposition, Defendants shall notify Plaintiff of the

deposition and advise him that he may serve on Defendants, in a sealed envelope, within 10 days

of the notice of deposition, written questions Plaintiff wishes to propound to the witness, if any.

Defendants shall present such questions to the witness seriatim during the deposition. Fed. R.

Civ. P. 30(c).




                                                  12
                               INSTRUCTIONS TO PLAINTIFF

        IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants or, if

appearance has been entered by counsel, upon their attorney, a copy of every further pleading or

other document submitted for consideration by the Court. Plaintiff shall include with the original

paper to be filed with the Clerk of Court a certificate stating the date on which a true and correct

copy of any document was mailed to Defendants or their counsel. Fed. R. Civ. P. 5. “Every

pleading shall contain a caption setting forth the name of the court, the title of the action, [and]

the file number.” Fed. R. Civ. P. 10(a).

        Plaintiff is charged with the responsibility of immediately informing this Court and

defense counsel of any change of address during the pendency of this action. Local R. 11.1.

Plaintiff’s failure to notify the Court of a change in his address may result in dismissal of this

case.

        Plaintiff has the responsibility for pursuing this case. For example, if Plaintiff wishes to

obtain facts and information about the case from Defendants, Plaintiff must initiate discovery.

See generally Fed. R. Civ. P. 26 et seq. The discovery period in this case will expire 140 days

after the filing of the last answer. Local R. 26.1. Plaintiff does not need the permission of the

Court to begin discovery, and Plaintiff should begin discovery promptly and complete it within

this time period. Id. Discovery materials should not be filed routinely with the Clerk of Court;

exceptions include: when the Court directs filing; when a party needs such materials in

connection with a motion or response, and then only to the extent necessary; and when needed

for use at trial. Local R. 26.4.

        Interrogatories are a practical method of discovery for incarcerated persons. See Fed. R.

Civ. P. 33. Interrogatories may be served only on a party to the litigation, and, for the purposes




                                                  13
of the instant case, this means that interrogatories should not be directed to persons or

organizations who are not named as a defendant. Interrogatories are not to contain more than 25

questions. Fed. R. Civ. P. 33(a). If Plaintiff wishes to propound more than 25 interrogatories to

a party, Plaintiff must have permission of the Court. If Plaintiff wishes to file a motion to

compel, pursuant to Federal Rule of Civil Procedure 37, he should first contact the attorney for

Defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.7.

       Plaintiff has the responsibility for maintaining his own records of the case. If Plaintiff

loses papers and needs new copies, he may obtain them from the Clerk of Court at the standard

cost of fifty cents ($.50) per page. If Plaintiff seeks copies, he should request them directly

from the Clerk of Court and is advised that the Court will authorize and require the

collection of fees from his prison trust fund account to pay the cost of the copies at the

aforementioned rate of fifty cents ($.50) per page.

       If Plaintiff does not press his case forward, the court may dismiss it for want of

prosecution. Fed. R. Civ. P. 41; Local R. 41.1.

       It is Plaintiff’s duty to cooperate fully in any discovery which Defendants may initiate.

Upon no less than five days’ notice of the scheduled deposition date, Plaintiff shall appear and

permit his deposition to be taken and shall answer, under oath or solemn affirmation, any

question which seeks information relevant to the subject matter of the pending action. Failing to

answer questions at the deposition or giving evasive or incomplete responses to questions will

not be tolerated and may subject Plaintiff to severe sanctions, including dismissal of this case.




                                                  14
       As the case progresses, Plaintiff may receive a notice addressed to “counsel of record”

directing the parties to prepare and submit a Joint Status Report and a Proposed Pretrial Order.

A plaintiff proceeding without counsel may prepare and file a unilateral Status Report and is

required to prepare and file his own version of the Proposed Pretrial Order. A plaintiff who is

incarcerated shall not be required or entitled to attend any status or pretrial conference which

may be scheduled by the Court.

            ADDITIONAL INSTRUCTIONS TO PLAINTIFF REGARDING
        MOTIONS TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT

       Defendants may choose to ask the Court to dismiss this action by filing a motion to

dismiss, a motion for summary judgment, or both. Under this Court’s Local Rules, a party

opposing a motion to dismiss shall file and serve his response to the motion within 14 days of its

service. “Failure to respond shall indicate that there is no opposition to a motion.” Local R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that he does

not oppose the Defendants’ motion. Plaintiff’s case may be dismissed for lack of prosecution if

Plaintiff fails to respond to a motion to dismiss.

       Plaintiff’s response to a motion for summary judgment must be filed within 21 days after

service of the motion. Local R. 7.5, 56.1. The failure to respond to such a motion shall indicate

that there is no opposition to the motion. Furthermore, each material fact set forth in

Defendants’ statement of material facts will be deemed admitted unless specifically controverted

by an opposition statement. Should Defendants file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine dispute as to any

material fact in this case. That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should Defendants’ motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest



                                                  15
Defendants’ statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine dispute for trial, any factual assertions made in

Defendants’ affidavits will be accepted as true and summary judgment may be entered against

Plaintiff pursuant to Federal Rule of Civil Procedure 56.

        SO ORDERED and REPORTED and RECOMMENDED, this 15th day of January,

2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 16
